DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the second notches" in line 8 and “the first notches” in line 9.  There is insufficient antecedent basis for this limitation in the claim. It appears applicant accidentally recited first and second notches as claim 1 has been amended to recite “notches”. Therefore, for examination purposes it is assumed there are only notches and not designated first or second notches and lines 8-9 is assumed to recite that notches are provided at different positions from one another.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Girondi US 2004/0154975.

	Claim 1, Girondi teaches a filtration device comprising: a filter element (20) that includes a filter medium, a first plate (22), and a second plate (23, the filter medium having a hollow substantially cylindrical shape with openings at both ends, the first plate covering the opening at an upper end of the filter medium, the second plate covering the opening at a lower end of the filter medium, a filter case (11) having a bottomed substantially cylindrical shape that is internally provided with the filter element, and a lid member (12) covering an opening at an upper end of the filter case, wherein the first plate includes a first tubular portion (41) having a substantially cylindrical shape, the first tubular portion protrudes toward the lid member with the filter element inserted into the filter case, the lid member includes a second tubular portion (17) and ribs (31), the second tubular portion is configured to be inserted into a hollow portion of the first tubular portion, when the second tubular portion is inserted into the first tubular portion, the ribs are disposed along an outer circumferential surface of the first tubular portion, the first tubular portion includes a first projection (45) protruding outward in a radial direction, notches (the spaces between the ribs) are provided between the ribs, and with the lid member attached to the first plate, the second tubular portion and the first projection is inserted into a corresponding one of the notches between the ribs (fig. 1-4).
	Claim 2, Girondi further teaches the first tubular portion includes a second projection (45) protruding outward in the radial direction, the second projection is provided at a position different from the first projections in a circumferential direction, the notches are provided at positioned different from one another in the circumferential direction, the first projection and the second projection are disposed uniformly in plan view, the notches are disposed uniformly in plan view, and with the lid member attached to the first plate the second projection is inserted into a corresponding one of the notches (fig. 1-4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Girondi US 2004/0154975 in view of McElroy et al. US 2013/0228504.

Girondi teaches the device of claims 1 and 2 but does not teach an inner tube.
McElroy teaches a filtration device comprising a filter element with a hollow cylindrical filter medium between first and second plates located within a filter case that is closed by a lid, the filter element includes an inner tube (18) inserted into a hollow portion of the filter medium, the second plate (30) has a hole into which the inner tube is inserted, the inner tube includes a flange portion (engaging 78) and a protruding portion (at 40), the flange portion having a substantially circular plate shape is disposed on a lower side of the second plate, and the protruding portion that protrudes upward from the flange portion on the flange, and a second recessed portion (at 34) into which the protruding portion is inserted is formed on a surface on a lower side of the second plate (fig. 1a). It would have been obvious to one of ordinary skill in the art to use the inner tube of McElroy because it provides structures that guide and/or locate the filter element during the assembly process and/or in the assembled state of the assembly (paragraph 33).

Response to Arguments
Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive.
Applicant states that in Girondi the element (45) is not inserted between the coupling teeth. This is incorrect. Girondi teaches the ribs (31) engage with the sharp edge (43d) when the lid member is attached to the first plate (see figure 1 and 3 and paragraph 31). Girondi further states the element (45) projects radially outwardly and separates the coupling region (43) of one sector from the coupling region (44) of the other sector. As such the element (45) will necessarily be inserted between the ribs (31) as it separates the coupling sectors of the tubular portion and extends radially beyond the coupling portion (43) (fig. 3, paragraph 28-32). Therefore, the element (45) meets the limitations set forth in the claim.

Allowable Subject Matter
Claims 3-4, 6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 6, the closest prior art to Girondi teaches the device of claim 1 and 2, as detailed above, and further teaches a position of the first tubular portion overlaps with a position of the ribs in plan view but does not teach a recessed portion is formed on the ribs such that a part where the ribs overlap with the first tubular portion is cut out and with the lid member attached to the first plate, a bottom surface of the recessed portion is adjacent to a distal end of the first tubular portion nor would it have been obvious to one of ordinary skill in the art to modify Girondi to arrive at the claimed invention.
The additional claims are allowable as depending from claim 3 or 6.
Applicant filed a Terminal Disclaimer, which was approved, and thus has overcome the previous double patenting rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778